Douglas, J.,
concurring in judgment only. I concur in the judgment of the majority but write separately to make two points.
R.C. 5713.03 provides, in pertinent part, that “* * * [i]n determining the true value of any tract, lot, or parcel of real estate under this section, if such tract, lot, or parcel has been the subject of an arm’s length sale between a willing seller and a willing buyer within a reasonable length of time, either before or after the tax lien date, the auditor shall consider the sale price of such tract, lot, or parcel to be the true value for taxation purposes. * * *” (Emphasis added.)
It is difficult to imagine how this statutory mandate could be more clear. Yet, the majority once again gratuitously slips into the opinion the statement from Ratner v. Stark Cty. Bd. of Revision (1986), 23 Ohio St. 3d 59, 23 OBR 192, 491 N.E. 2d 680, that “[although the sale price is the ‘best evidence’ of true value of real property for tax purposes, it is not the only evidence.” This seemingly simple statement of law continues to bewilder county auditors and other taxing authorities. I continue to believe that we should follow the taxing statutes as enacted by the General Assembly, rather than make tax-case decisions on an ad hoc basis.
Likewise, I am concerned with the majority’s definition of “arm’s-length” sale. To include in the definition the term “open market” might very well lead to the interpretation and conclusion that a private sale could never be at “arm’s length.” “Open market” seems to have the indicia of advertising, bidding and/or negotiations with the world at large.
This is not and should not be the law. Private sale transactions which are at arm’s length occur every day. For us to now take upon ourselves the redefining of the term “arm’s length” from its currently accepted meaning *27only causes unnecessary confusion. We should avoid such activity.
Accordingly, while I concur in the ultimate judgment of the majority, I cannot concur in the reasoning of the majority.